Market Vectors Africa ABSA GROUP LTD Security S0269J708 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 21-Apr-2009 ISIN ZAE000067237 Agenda 701873843 - Management Item Proposal Type Vote For/Against Management 1. Approve the Groups and the Company's audited financial statements for the YE 31 DEC 2008 Management For For 2. Approve the sanction the proposed remuneration payable to Non- Executive Directors 01 MAY 2009 as specified Management For For 3. Re-appoint PricewaterhouseCoopers Inc and Ernst & Young Inc as the Auditors of the Company until the conclusion of the next AGM Management For For Re-elect Mr. D.C. Brink as a Director of the Company Management For For Re-elect Mr. B.P. Connellan as a Director of the Company Management For For Re-elect Mr. Y.Z. Cuba as a Director of the Company Management For For Re-elect Mr. G. Griffin as a Director of the Company Management For For Re-elect Mr. M.W. Hlahla as a Director of the Company Management For For Re-elect Mr. R. Le Blanc as a Director of the Company Management For For Re-elect Mr. N.P. Mageza as a Director of the Company Management For For Re-elect Mr. T.S. Munday as a Director of the Company Management For For Appoint Mr. B. De Vitry as a Director of the Company on 23 MAR Management For For Appoint Mr. M.J. Husain as a Director of the Company on 28 NOV Management For For Appoint Mr. A. Jenkins as a Director of the Company on 23 MAR Management For For Appoint Mr. T. M. Mokgosi-Mwantembe as a Director of the Company on 28 NOV 2008 Management For For Appoint Mr. S. G. Pretorius as a Director of the Company on 01 JAN 2009 Management For For Appoint Mr. M. Ramos as a Director of the Company on 01 MAR Management For For 6. Approve to place the authorized but unissued ordinary shares of the Company [other than those specifically identified and authorized for issue in terms of any other authority by shareholders]; authorize the Directors, , subject to any applicable legislation and the Listings Requirements of the JSE Limited [JSE] from time to time and any other stock exchange upon which ordinary shares in the capital of the Company may be quoted or listed from time to time, to allot and issue those ordinary shares on any such terms and conditions as they deem fit, subject to the proviso that the aggregate number of ordinary shares able to be allotted and issued in terms of this resolution shall be limited to 5% of the number of ordinary shares in issue at 31 DEC 2008, the maximum number of shares that can be allotted and issue d in terms of the above is 34,013,915 ordinary shares [being 5% of the 680,278,301 ordinary shares in issue as at 31 DEC 2008] Management For For S.7 Approve that the Company may, subject to the Companies Act, 1973, the Company's Articles of Association and the Listings Requirements of the JSE Limited [JSE] from time to time [Listings Requirements] and any other stock exchange upon which the securities in the capital of the Company may be quoted or listed from time to time, at any time on the last Option Exercise Date as defined in the Articles of Association of the Company, which will be 01 JUN 2009, unless 01 JUN 2009 falls within a "closed period" in which event the date of 01 JUN 2009 will be extended until after the closed period in terms of the Articles of Association of the Company [Sale Date], repurchase 36,503,000 redeemable cumulative option-holding par value preference shares of ZAR 2.00 each with the rights, privileges, conditions, limitations and obligations as in the Articles of Association of the Company [Redeemable Preference Shares] from Batho Bonke Capital [Proprietary] Limited, registration number 2003/016319/07 [Batho Bonke] at a purchase price per Redeemable Preference Share calculated in accordance with the specified formula, this resolution shall remain in force until such time as it is amended or revoked by a special resolution as specified Management For For S.8 Approve that, the Company may on the last Option Exercise Date, as defined in Article 178 of the Articles of Association of the Company, which will be 01 JUN 2009, unless 01 JUN 2009 falls within a "closed period" in which event the date of 01 JUN 2009 will be extended until after the closed period in terms of the Articles of Association of the Company [the Sale Date], provide financial assistance as contemplated in Section 38 of the Companies Act, 1973, as envisaged; by the specific repurchase and cancellation on the Sale Date by the Company of 36,503,000 Redeemable Preference Shares in the capital of the Company under Resolution S.1, and by way of the Company subscribing on the Sale Date, if required, for up to 36,649,300 Newco "C" Preference Shares in the capital of Batho Bonke Capital [Proprietary] Limited, registration number 2003/016319/07 [Ratho Bonke], for a total aggregate purchase price and subscription price sufficient to allow Batho Bonke to pay up to ZAR 2,528,801,700.00 for purposes of it effectively exercising, at the maximum Option Strike Price of ZAR 69,00 per Option [as defined in Article 178 of the Articles of Association of the Company], on the Sale Date, 36,649,300 Options [as defined in Article 178 of the Articles of Association of the Company] and to subscribe for the corresponding Absa Subscription Shares [as defined in Article 178 of the Articles of Association of the Company] at an aggregate subscription price of up to ZAR 2,528,801,700.00 payable on the Sale Date by Batho Bonke to the Company Management For For S.9 Approve that the Company may, subject to the Companies Act, 1973, the Company's Articles of Association and the Listings Requirements of the JSE from time to time [Listings Requirements] and any other stock exchange upon which the securities in the capital of the Company may be quoted or listed from time to time, at any time after 01 SEP 2009 repurchase that number of Absa Subscription Shares [as defined in the Articles of Association of the Company] [Repurchased Absa Ordinary Shares] from Batho Bonke Capital [Proprietary] Limited, registration number 2003/016319/07 [Batho Bonke] as is equal to the redemption amount [Newco "C" Preference Share Redemption Amount] payable by Bathe Bonke to the Company on the date of redemption [Newco "C" Preference Share Redemption Date] by Bathe Bonke of Newco "C" Preference Shares in the capital of Bathe Bonke from the Company, minus any other funds which may be available to Bathe Bonke for the redemption, divided by Management For For the Market Value of an Ordinary Share as at the Newco "C" Preference Share Redemption Date [as such Market Value of an Ordinary Share is determined on the same basis mutatis mutandis as provided for in Article 178 of the Articles of Association of the Company], at an aggregate purchase price equal to the number of Repurchased Absa Ordinary Shares multiplied by the Market Value of an Ordinary Share as at the Newco "C" Preference Share Redemption Date [as determined on the same basis mutatis mutandis as provided for in Article 178 of the Articles of Association of the Company], provided that this specific authority conferred by this resolution shall be valid only until it is amended or revoked by a special resolution S.10 Approve that the Company, or any subsidiary of the Company may, subject to the Companies Act, the Company's Articles of Association and the Listings Requirements of the JSE from time to time [Listings Requirements and any other stock exchange upon which the securities in the capital of the Company may be quoted or listed from time to time, repurchase ordinary shares issued by the Company, [Authority expires earlier of the Company's next AGM or for 15 months from the date of this resolution] Management For For ACERGY SA, LUXEMBOURG Security L00306107 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 22-May-2009 ISIN LU0075646355 Agenda 701933182 - Management Item Proposal Type Vote For/Against Management PLEASE BE ADVISED THAT SHARE BLOCKING DOES NOT APPLY FOR THIS MEETING.ONLY S-HARES HELD AS OF RECORD DATE ON 31 MARCH 2 THANK YOU-. Non-Voting 1. Approve [i] the report of Deloitte S.A., Luxembourg, Independent Auditors [.R.Viseurs dEentreprises] on the unconsolidated and consolidated financial statements of the Company, [ii] the report by the Board of Directors of the Company, in respect of the consolidated and unconsolidated financial statements of the Company for the FYE 30 NOV 2008 Management For For 2. Approve the unconsolidated balance sheet and statements of profit and loss of the Company for the FYE 30 NOV 2008. Management For For 3. Approve the consolidated balance sheet and statements of operations of the Company for the FYE 30 NOV 2008. Management For For 4. Grant discharge the Board of Directors of the Company in respect of the proper performance of their duties for the FYE 30 NOV Management For For 5. Authorize the Company, or any wholly-owned subsidiary, to purchase Common Shares of the Company, from time to time in the open market and in privately negotiated transactions up to a maximum of 10% of the issued Common Shares net of the Common Shares previously repurchased and still held, at a price reflecting such open market price and on such other terms as shall be determined by the Board of Directors of the Company, provided (a) the maximum price to be paid for such Common Shares shall not exceed the average closing price for such Common Shares on the Oslo Stock Exchange (or the average closing price for American Depositary Shares (ADSs) on the Nasdaq Global Select Market, if applicable) for the 5 most recent trading days prior to such purchase and b) the minimum price to be paid for such Common Shares shall not be less than the par value (i.e. U.S. USD 2.00 per share) thereof and further provided such purchases are in conformity with Article 49-2 of the Luxembourg Company Law, such authorization being granted for purchases completed on or before 31 AUG 2010. Management For For 6. Elect 6 Directors of the Company to hold office until the next AGM of Shareholders and until their respective successors have been duly elected, the proposal is to re-elect Messrs. Jean Cahuzac, Tom Ehret, Sir Peter Mason, J. Frithjof Skouveroe and Trond Westlie as the Directors and to elect Dr. Thorleif Enger as a new Director. Management For For 7. Elect Independent Auditors [Reviseurs dentreprises] to audit the unconsolidated and consolidated financial statements, of the Company, for a term to expire at the next AGM of Shareholders. Management For For 8. Approve the determination of dividends of the Company for the FYE 30 NOV 2008 the recommendation of the Board of Directors of the Company of payment of a final dividend of U.S. USD 0.22 per Common Share, payable on 12 JUN 2009 to Shareholders [and 17 JUN 2009 for holders of ADRs] of record as of 28 MAY 2009, [note: the first trading date ex-dividend will be 26 MAY 2009]. Management For For 9. Approve in conformity with the provisions of the Luxembourg Company Law and Article 5 of the Companys Articles of Incorporation, to: (i) extend the validity of the Companys authorized share capital of U.S. USD 460,000,000 represented by 230,000,000 Common Shares par value U.S. USD 2.00 per share of which 194,953,972 Common Shares par value U.S. USD 2.00 per share have been issued, and (ii) the Report of the Board of Directors of the Company recommending and authorize the Board to implement the suppression of Shareholders pre-emptive rights in respect of the issuance of shares for cash with respect of all authorized but un-issued Common Shares, in particular: (a) to issue Common Shares for cash whether in a private transaction or in a public offering at such price as determined by the Board of Directors of the Company [including below market value if deemed by the Board of Directors to be in the best interest of the Company] in order to enlarge or diversify the shareholder base through the entry of new investors, and (b) to issue, or offer to issue, Common Shares in connection with participation, financing, joint venture or other strategic proposals, strategies or projects and/or to secure financing if the Board of Directors of the Company determines same to be in the best interest of the Company (including below market value if deemed by the Board of Directors to be in the best interest of the Company), provided that no Common Shares shall be so issued pursuant to subsections (a) or (b) hereof at a price of less than (75%) of the market value determined by the average closing price for such Common Shares on the Oslo Stock Exchange (or the average closing price for American Depositary Shares (ADSs) on the Nasdaq Stock Market, Inc., if applicable) for the ten most recent trading days prior to such transaction and further provided that Common Shares shall be issued otherwise on the terms and conditions set forth in such Report, including where the issue price is less than the par value of a Common Shares (U.S. USD 2.00), the Board of Directors shall be authorized to proceed with any such transaction and to transfer from the paid-in surplus (free reserves) account of the Company to the par value account of the Company any such deficiency between the par value and the issue price of any such shares, each of the foregoing actions to be effective for a further five year period from the date of publication of the minutes of the AGM and, (iii) make all consequential changes to the Articles of Incorporation. Management For For Authorize the Board of Directors of the Company to cancel shares which have been bought back or which may be bought back from time to time by the Company or any indirect subsidiary thereof as the Board of Directors sees fit and to make all consequential changes to the Articles of Incorporation to reflect the cancellation in the number of issued Common Shares. Management For For ANGLO PLATINUM LTD Security S9122P108 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 30-Mar-2009 ISIN ZAE000013181 Agenda 701814192 - Management Item Proposal Type Vote For/Against Management 1. Receive and adopt the annual financial statements for the YE 31 DEC 2008, together with the report of the Auditors Management For For Re-elect Mr. K D Dlamini as a Director of the Company Management For For Re-elect Mr. B A Khumalo as a Director of the Company Management For For Re-elect Mr. N F Nicolau as a Director of the Company Management For For Re-elect Mr. B Nqwababa as a Director of the Company Management For For Re-elect Mr. T A Wixley as a Director of the Company Management For For 3. Appoint Deloitte & Touche as the Auditors of the Company to hold office for the YE 31 DEC 2009 and appoint Graeme Berry as the Designated Auditor Management For For S.4 Authorize the Company and/or any of its subsidiaries, in terms of Sections 85 and 89 of the Companies Act 1973 as amended [the Companies Act] and in terms of the Listing Requirements of the JSE Limited [the Listing Requirements], to acquire ordinary shares of 10 cents each [Ordinary] issued by the Company, and/or conclude derivative transactions which may result in the purchase of ordinary shares in terms of the Listings Requirements, it being recorded that such Listings Requirements currently require, inter alia, that: may make a general repurchase of securities only if any such repurchases of ordinary shares shall be implemented on the main Board of the JSE Limited [JSE] or any other stock exchange on which the Company's shares are listed and on which the Company or any of its subsidiaries may wish to implement any repurchases of ordinary shares with the approval of the JSE and any other such Stock Exchange, as necessary, not exceeding in aggregate of 10% above the weighted average market price of such shares over the previous 5 business days; [Authority expires the earlier of the conclusion of the next AGM or 15 months]; any derivative transactions which may result in the repurchase of ordinary shares must be priced as follows: the strike price of any put option written by the Company may not be at a price greater than or may be greater than that stipulated in this resolution at the time of entering into the derivative agreement; the strike price of any put option may be grater than that stipulated in this resolution at the time of entering into the derivative agreement, but the Company may not exceed that call option if it is more than 10% out of the money; and the strike price of any forward agreement may be greater than that stipulated in this resolution; when the Company and/or any of its subsidiaries have cumulatively purchased 3% of the number of ordinary shares in issue on the date of passing of this special resolution [including the delta equivalent of any such ordinary shares underlying derivative transactions which may result in the repurchase by the Company of ordinary shares] and for each 3% in aggregate of the initial number of that class acquired thereafter an announcement must Management For For be published as soon as possible and not later than on the business day following the day on which the relevant threshold is reached or exceeded, and the announcement must comply with the Listing Requirements; any general purchase by the Company and/or any of its subsidiaries of the Company's ordinary shares in issue shall not in aggregate in any one FY exceed 20% of the Company's issued Ordinary share capital S.5 Authorize, subject to the passing of Resolutions 6.3 and 6.4 and in accordance with Section 38[2A] of the Companies Act, as amended, the Company to provide financial assistance for the purchase of or subscription for shares in respect of the Anglo Platinum Bonus Share Plan [BSP] upon the terms as specified Management For For 6O6.1 Approve, subject to the provisions of the Companies Act, 1973, as amended, and the Listings Requirements of the JSE Limited, to place the authorized but unissued ordinary shares of 10 cents each in the share capital of the Company [excluding for this purpose those ordinary shares over which the Directors have been given specific authority to meet the requirements of the Anglo Platinum Share Option Scheme] under the control of the Directors who are authorized, to allot and issue shares in their discretion to such persons on such terms and conditions and at such times as the Directors may determine; [Authority expires at the conclusion of the next AGM of the Company] Management For For 6O6.2 Approve the annual fees payable to the Non-Executive Directors of the Company be increased to ZAR 145,000 per annum; the annual fee payable to the Deputy Chairman of the Board from the rate of ZAR 230,000 per annum to ZAR 250,000 per annum; the annual for payable to the Chairman of the Board be increased from the rate of ZAR 800,000 per annum to the rate of ZAR 1,000,000 per annum; the annual fees payable to Non-Executive Directors for serving on the Committees of the Board be as specified: Audit Committee: Member's fee to increase from ZAR 75,000 per annum to ZAR 80,000 per annum and Chairman's fee to increase from ZAR 110,000 per annum to ZAR 115,000 per annum; Corporate Governance Committee: Member's fee to increase from ZAR 55,000 per annum to ZAR 60,000 per annum and Chairman's fee to increase from ZAR 90,000 per annum to ZAR 95,000 per annum; Nomination Committee: Member's fee to increase from ZAR 55,000 per annum to ZAR 60,000 per annum and Chairman's fee to increase from ZAR 90,000 per annum to ZAR 95,000 per annum; Remuneration Committee: Member's fee to increase from ZAR 60,000 per annum to ZAR 65,000 per annum and Chairman's fee to increase from ZAR 100,000 per annum to ZAR 105,000 per annum; and Safety and Sustainable Development Committee: Member's fee to increase from ZAR 55,000 per annum to ZAR 60,000 per annum and Chairman's fee to increase from ZAR 90,000 per annum to ZAR 95,000 per annum; Transformation Committee: Member's fee to increase from ZAR 55,000 per annum to ZAR 60,000 per annum; Chairman's fee to increase from ZAR 90,000 per annum to ZAR 95,000 per annum Management For For 6O6.3 Approve and adopt the Bonus Share Plan ["Share Incentive Scheme"] tabled at the meeting, as formally approved by the JSE as specified and authorize the Directors of the Company to take all the requisite steps necessary to implement the Share Incentive Scheme, the Bonus Share Plan Scheme rules will be available for inspection to shareholders at the registered office address of the Company, for a period of 14 days prior to the AGM to be held on 30 MAR 2009 Management For For 6O6.4 Approve, subject to the passing of Resolution 6.3 and subject also to the provisions of the Companies Act, 1973, as amended, and the Listings Requirements of the JSE Limited, the authorized but unissued ordinary shares of 10 cents each in the share capital of the Company comprising the ordinary shares required to the purchased in the market and allocated to participants in settlement of the Bonus Share Plan be placed at the disposal of and directly under the control of the Directors who are authorized to allot and issue such shares in their discretion to such persons, on such terms and accordance and at such times as the Directors may determine in accordance with the rules of the Bonus Share Plan Management For For 6O6.5 Authorize any 1 Director or Alternate Director of the Company to sign all such documents and to do all such things as may be necessary for or incidental to the implementation of the above mentioned special and ordinary resolutions to be proposed at the AGM Management For For ANGLOGOLD ASHANTI LTD Security S04255196 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 15-May-2009 ISIN ZAE000043485 Agenda 701913231 - Management Item Proposal Type Vote For/Against Management PLEASE NOTE THAT THIS IS AN AMENDMENT TO MEETING ID 550-AST RECORD DATE. ALL VOTES RECEIVED ON THE PREVIOUS MEETING WILL BE DISREGARDE-D AND YOU WILL NEED TO REINSTRUCT ON THIS MEETING NOTICE. THANK YOU. Non-Voting 1.O.1 Adoption of the financial statements. Management For For 2.O.2 Re-appoint Ernst & Young Inc. as the Auditors of the Company. Management For For 3.O.3 Re-elect Mr. RP Edey as a Director. Management For For 4.O.4 General authority to directors to allot and issue ordinary shares. Management For For 5.O.5 Authority to Directors to issue ordinary shares for cash. Management For For 6.O.6 Increase in non-executive directors' fees. Management For For 7.O.7 General authority to directors to issue convertable bonds. Management For For 8.S.1 Increase in share capital. Management For For 9.S.2 Amendments to the company's Articles of Association. Management For For ARCELORMITTAL SOUTH AFRICA LIMITED Security S05944103 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 12-May-2009 ISIN ZAE000103453 Agenda 701875594 - Management Item Proposal Type Vote For/Against Management 1. Receive the financial statements for the Company and the Group for the YE 31 DEC 2008, including the Directors' report and the report of the Auditors thereon Management For For 2.A Re-elect Dr. K. D. K. Mokhele as a Director in terms of Articles 15.2 and 16.1 of the Company's Articles of Association, who retire by rotation Management For For 2.B Re-elect Mr. C. P. D. Cornier as a Director in terms of Articles 15.2 and 16.1 of the Company's Articles of Association, who retire by rotation Management For For 2.C Re-elect Mr. S. Maheshwari as a Director in terms of Articles 15.2 and 16.1 of the Company's Articles of Association, who retire by rotation Management For For 2.D Re-elect Mr. A. M. H. O. Poupart-Lafarge as a Director in terms of Articles 15.2 and 16.1 of the Company's Articles of Association, who retire by rotation Management For For 2.E Re-elect Mr. H. J. Verster as a Director in terms of Articles 15.2 and 16.1 of the Company's Articles of Association, who retire by rotation Management For For 3. Approve the Non-Executive Directors' fees for the YE 31 DEC Management For For 4. Approve the specified annual fees as the maximum Non- Executive Directors' fees payable for the period 01 MAY 2009 until the next AGM as specified Management For For 5. Appoint Messrs. Deloitte & Touche as the Company's External Auditors and Mr. Ryan Michael Duffy as the Audit partner Management For For 6. Approve that 5% of the authorized but unissued share capital of the Company be placed under the control of the Directors of the Company, and authorize the Directors of the Company to allot and issue all or part thereof, for the purpose of implementing a group bonus scheme and a share incentive scheme, on such terms and conditions as they may deem fit, subject to the provisions of Sections 221 and 222 of the Companies Act 61 of 1973, as amended, the Articles of Association of the Company and the JSE Limited Listings Requirements; [Authority expires until the next AGM] Management For For S.7 Authorize the Company and/or its subsidiaries in terms of the authority granted in the Articles of Association of the Company and/or any subsidiary of the Company, to acquire the Company's own ordinary shares [shares], upon such terms and conditions and in such amounts as the Directors of the Company [and, in the case of an acquisition by a subsidiary[ies], the Directors of the subsidiary[ies]], may from time to time decide but subject to the provisions of the Companies Act 61 of 1 973, as amended [the Act] and the JSE Limited [JSE] Listings Requirements and any other stock exchange upon which the shares of the Company may be quoted or listed, subject to the specified conditions: that any repurchases of shares in terms of this authority be effected through the order book operated by the JSE trading system and done without any prior understanding or arrangement between the Company and the counter-party, such repurchases being effected Management For For by only 1 appointed agent of the Company at any point in time, and effected only if after the repurchase the Company still complies with the minimum spread requirements stipulated in the JSE Listings Requirements; that the acquisitions in any 1 FY shall be limited to 10% of the issued share capital of the Company at the date of this AGM, provided that any subsidiary[ies] may acquire shares to a maximum of 10% of the issued share capital of the Company at the date of this AGM, provided that any subsidiary[ies] may acquire shares to a maximum of 10% of the aggregate of the shares in the Company; that any acquisition of shares in terms of this authority, may not be made at a price greater than 10% above the weighted average market value of the shares over the 5% business days immediately preceding the date on which the acquisition is effected; the repurchase of shares may not be effected during a prohibited period, as defined in the JSE Listings Requirements unless a repurchase programme is in place, where dates and quantities of shares to be traded during the prohibited period are fixed and full details of the programmee have been disclosed in any announcement over SENS prior to the commencement of the prohibited period; and that an announcement containing full details of such acquisitions of shares will be published as soon as the Company and/ or its subsidiary[ies] has/have acquired shares constitution, on a cumulative basis, 3% of the number of shares in issue at the date of the general meeting at which this at which this special resolution and for each 3% in aggregate of the initial number acquired thereafter; [Authority expires until the next AGM of the Company, or for 15 months from the date of passing of this resolution] ARCELORMITTAL SOUTH AFRICA LIMITED Security S05944103 Meeting Type Ordinary General Meeting Ticker Symbol Meeting Date 01-Jun-2009 ISIN ZAE000103453 Agenda 701952702 - Management Item Proposal Type Vote For/Against Management s.1 Grant authority over the purchase by the Acquiror of Arcelor mittal shares Management For For O.1 Authorize the Directors to implement all such actions and resolution Management For For PLEASE NOTE THAT THIS IS A REVISION DUE TO ORDINARY RESOLUTION CHANGED TO SPEC-IAL RESOLUTION. IF YOU HAVE ALREADY SENT IN YOUR VOTES, PLEASE DO NOT RETURN T-HIS PROXY FORM UNLESS YOU DECIDE TO AMEND YOUR ORIGINAL INSTRUCTIONS. THANK YO-U. Non-Voting ARCELORMITTAL SOUTH AFRICA LIMITED Security S05944103 Meeting Type Scheme Meeting Ticker Symbol Meeting Date 01-Jun-2009 ISIN ZAE000103453 Agenda 701946975 - Management Item Proposal Type Vote For/Against Management 1. Approve with or without modification the scheme of arrangement between the applicant and its shareholders Management For For COMMERCIAL INTL BK EGYPT S A E Security M25561107 Meeting Type Annual General Meeting Ticker Symbol Meeting Date 05-Mar-2009 ISIN EGS60121C018 Agenda 701814180 - Management Item Proposal Type Vote For/Against Management IMPORTANT MARKET PROCESSING REQUIREMENT: A BENEFICIAL OWNER SIGNED POWER OF AT-TORNEY (POA) IS REQUIRED IN ORDER TO LODGE AND EXECUTE YOUR VOTING INSTRUCTION-S IN THIS MARKET. ABSENCE OF A POA, MAY CAUSE YOUR INSTRUCTIONS TO BE REJECTED-.
